       Case 13-90942        Doc 911      Filed 12/10/18 Entered 12/10/18 11:20:23                Desc S-Ntc
                                        Sched Obj(no ddl) Page 1 of 1
Form schobjsp
                                   UNITED STATES BANKRUPTCY COURT
                                          Central District of Illinois
                                            203 U.S. Courthouse
                                             201 S. Vine Street
                                             Urbana, IL 61802


In Re: Earl Gaudio & Son, Inc.                             Case No.: 13−90942
Debtor
                                                           Chapter: 11

                                           OBJECTION DATE NOTICE


Notice is hereby provided:
On 6/7/2018, Rubin & Levin, P.C., counsel to the Official Unsecured Creditors' Committee, filed
filed an Amended Application for Compensation for professional services from 8/22/2013 to
12/6/2018 on a final basis in the total sum of $220,270.00 and expenses in the amount of
$3,850.28 and approving, on a final basis, all prior payments of interim fees and expenses and
directing payment of all unpaid allowed final fees and expenses. .
The pleading referred to above may be viewed in the Bankruptcy Clerk's office during regular
business hours or on Pacer (Public Access to Electronic Records).
If you do not want the Court to grant the relief sought in the above named document or if you
want the Court to consider your views, then you or your attorney must file a written objection
explaining your position.
Written objections must be filed with this Court by 1/2/2019.
You must also serve a copy on interested parties and file a proof of service with the court.
If you or your attorney do not file a timely objection, the Court may decide that you do not oppose
the relief sought and may enter an order granting that relief.
Dated: 12/10/18

                                                            /S/ Adrienne D. Atkins
                                                           Clerk, U.S. Bankruptcy Court



        Go to www.ilcb.uscourts.gov for information regarding this court's mandatory electronic filing policy.
